UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4590



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMIE MICHELLE BOOMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-01-33-FO)


Submitted:   February 13, 2002         Decided:     February 28, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Christine W.
Dean, Assistant United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamie Michelle Boomer appeals her conviction, in the wake of

her guilty plea pursuant to a written plea agreement, to one count

of conspiring to distribute methamphetamine.     See 21 U.S.C.A. §§

841, 846 (West 1999 & Supp. 2001).   The only issue Boomer raises on

appeal is that § 841 is unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000), a claim previously considered and

rejected by this Court in United States v. McAllister, 272 F.3d

228, 231-33 (4th Cir. 2001).     Accordingly, we affirm Boomer’s

conviction and sentence and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                2